BLODGETT, J.
Heard upon demurrer to amended declaration of Apo-lonia Kuna, Administratrix.
May 5, 1931, Mr. Justice Churchill sustained a demurrer to a declaration filed by Apolonia Kuna, administratrix of the estate of Olympia Kuna, said declaration being filed under a provision of the Statutes of Connecticut, upon the declaration.
To the amended declaration defendant demurs on two grounds:
(1) That there is no allegation of due care on part of deceased in connection with happening of the injuries complained of.
(2) That declaration does not set forth any law or statute of Connecticut authorizing the personal representative of a deceased person to sue, or to join in a suit for the wrongful death of an employee.
The declaration sufficiently alleges due care on the part of the deceased, and further sets forth the statute of Connecticut relative to bringing action, and also the section of said statute relative to the bringing of an action by an executor or administrator for wrongful death.
Demurrer of defendant to amended declaration of Apolonia Kuna is overruled.